United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
SUPPLY CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2035
Issued: May 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant filed a timely appeal from a July 17, 2007 merit decision of
the Office of Workers’ Compensation Programs that denied his request for an additional
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award issue.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
developed erectile dysfunction causally related to his June 9, 1999 employment injury; and
(2) whether appellant has more than 28 percent permanent impairment of the right lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On June 9, 1999 appellant, then a 48-year-old logistics business specialist, injured his
right back, thigh, groin and hip area while playing softball at an annual picnic. He stopped work
on June 9, 1999 and returned to work on August 30, 1999. A June 14, 1999 magnetic resonance

imaging (MRI) scan of his right thigh revealed a hamstring muscle strain, possible partial tear of
the semitendinosus, semimembranosus and biceps femoris strain with soft tissue
contusion/edema. The Office accepted appellant’s claim for right hamstring tear, right knee
meniscus tear and L5-S1 herniated disc. On September 29, 2000 appellant underwent an
approved partial medial meniscectomy and eventually returned to full duty.
On June 27, 2003 appellant claimed a schedule award. In an October 28, 2003 report,
Dr. Edward J. Resnick, a Board-certified orthopedic surgeon, noted appellant’s complaints of
right leg weakness and atrophy with right hamstring and foot numbness. On examination, he
found normal hip and knee range of motion but noted that appellant’s right lateral hamstring
tendons were almost completely atrophied. Dr. Resnick concluded that appellant’s June 9, 1999
injury, which consisted of partial ruptures and nerve damage in the hamstring and calf muscles,
caused his atrophy and weakness. He concluded that appellant’s physical impairment had
become “static and permanent.”
On November 14, 2003 an Office medical adviser reviewed Dr. Resnick’s report and
applied the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides) fifth edition.1 The medical adviser applied Table 17-62 to find that, based on
Dr. Resnick’s measurements of appellant’s calf and thigh, he had 13 percent impairment for right
thigh atrophy and 13 percent impairment for right calf atrophy. Based on Table 17-37,3 he rated
sensory loss at four percent impairment of the common peroneal nerve based on a grade four
(80 percent) deficit. Based on Table 17-33,4 he noted two percent impairment for appellant’s
meniscectomy. Upon combining these values, the medical adviser concluded that appellant had
a 28 percent total impairment of the right leg.5 He determined that appellant reached maximum
medical improvement as of October 28, 2003, the date of Dr. Resnick’s report.
By decision dated November 18, 2003, the Office granted appellant a schedule award for
28 percent permanent impairment of the right leg. The period of the award covered 80.64 weeks
of compensation and ran from October 28, 2003 to May 14, 2005.
In an August 1, 2005 report, Dr. George L. Rodriguez, a Board-certified physiatrist,
noted appellant’s complaints of low back pain radiating to the right leg, knee pain, right leg
weakness and erectile dysfunction. He reviewed appellant’s history and noted that his schedule
award did not account for discogenic radiculopathy, right knee arthritis or erectile dysfunction.
Dr. Rodriguez diagnosed semitendinosus muscle tear, semimembranosus and biceps femoris
muscle sprain, right medial meniscus tear, knee arthritis, lumbar herniated nucleus pulposis,
lumbosacral radiculopathy and erectile dysfunction. On examination he found that appellant’s
1

A.M.A., Guides (5th ed. 2001).

2

Id. at 530, Table 17-6.

3

Id. at 552, Table 17-37, which provides a maximum of five percent impairment for sensory loss of the common
peroneal nerve.
4

Id. at 546, Table 17-33.

5

The Board notes that the medical adviser did not address Table 17-2 on page 526 of the A.M.A., Guides, which
precludes combining impairment ratings for atrophy with ratings for sensory loss and diagnosis based estimates.

2

right thigh measured two centimeters smaller than his left thigh and his right calf measured six
centimeters smaller than his left calf. Dr. Rodriguez also noted that sensation was absent from
the right L5 and S1 nerve distribution in appellant’s ankle and foot. He concluded that appellant
had 20 percent impairment of the right leg for arthritis under Table 17-316 and his measurement
of a two millimeter cartilage interval and 40 percent impairment of the right leg for sciatic nerve
motor deficit, under Tables 16-117 and 17-37.8 Dr. Rodriguez found a total of 52 percent
impairment of the right leg and asserted that, taking into account the 28 percent schedule award
previously granted, stated that appellant was entitled to an additional schedule award for
37 percent impairment of the right leg. He also determined that appellant had 35 percent
impairment of the penis for erectile dysfunction based on Table 7-59 of the A.M.A., Guides and
on the Office’s procedures.10 Dr. Rodriguez advised that appellant reached maximum medical
improvement on December 31, 1999.
On August 10, 2005 appellant requested an additional schedule award.
In an undated report, an Office medical adviser reviewed Dr. Rodriguez’ August 12, 2005
impairment rating and concluded that appellant did not have more than 28 percent impairment,
as previously rated. He noted that Dr. Rodriguez calculated weakness based on the entire sciatic
nerve but that the entire nerve was not implicated. The medical adviser also explained that the
record did not support 20 percent impairment rating based on right knee arthritis and that the
Office had not accepted erectile dysfunction as work related.
On March 2, 2006 the Office referred appellant to Dr. Steven Valentino, an osteopath, for
a second opinion concerning the degree of permanent impairment. In a March 21, 2006 report,
Dr. Valentino noted appellant’s complaints of right foot numbness and weakness and occasional
low back pain but indicated that he denied any other weakness, paresthesias, bowel or bladder
dysfunction. He found that appellant had full and normal range of motion of the hips, knees,
ankles and feet as well as a normal hamstring examination. Dr. Valentino stated that appellant’s
thighs were equivalent in circumference and that his right calf measured one and a half inches
smaller than his left calf. He diagnosed right sciatica, status post internal derangement of the
right knee and resolved right hamstring injury. Dr. Valentino concluded that appellant had 17
percent permanent impairment of the right lower extremity based on Table 17-811 of the A.M.A.,
Guides. Appellant had some “weakness of the ankle plantar flexors graded as four out of five.”
In a work capacity evaluation prepared the same day, Dr. Valentino advised that appellant was
capable of performing full-duty work without restrictions.

6

Id. at 544, Table 17-31.

7

Id. at 484, Table 16-11.

8

Id. at 552, Table 17-37.

9

Id. at 156, Table 7-5.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Award, Chapter 3.0700.4(c)(2) (March 2005).

11

A.M.A., Guides 532, Table 17-8.

3

On April 4, 2006 the Office scheduled appellant for an evaluation by Dr. Marc I.
Schwarzman, a urologist. In an April 21, 2006 report, Dr. Schwarzman noted appellant’s
complaints of five and a half years of progressive erectile dysfunction. He indicated that
appellant denied depression or anxiety but stated that he was upset at being limited physically by
his right leg weakness. Dr. Schwarzman advised that appellant’s erectile dysfunction may have
been caused by a number of factors, particularly his history of hyperlipidemia and cigarette
smoking, which likely caused atherosclerotic vascular disease. He stated that “traumatic arterial
injury causing erectile dysfunction is unlikely in the absence of a severe pelvic fracture,” which
appellant did not sustain. Dr. Schwarzman also noted that appellant’s injury was sustained at the
L5-S1 nerve root, whereas the pudendal nerve stimulating erections was located at the S2-4
levels. He explained, moreover, that erectile dysfunction with neurologic roots generally
responded well to oral or injection medication, while appellant’s erectile dysfunction had not.
Moreover, the commencement of his erectile dysfunction occurred a year and a half after his
injury, rather than concurrently with his nerve root injury. Therefore, Dr. Schwarzman opined
that appellant’s erectile dysfunction was not related to the June 9, 1999 work injury.
In an August 4, 2006 report, Dr. Guy T. Bernstein, a treating Board-certified urologist,
noted appellant’s progressive sensory motor deficit in the right lower extremity. He stated that
his progressive symptoms of sexual dysfunction may be explained from this nerve impairment.
On September 27, 2006 the Office found a conflict in the medical evidence between
Dr. Rodriguez and Dr. Valentino concerning the extent of appellant’s work-related right leg
impairment. The Office also found a conflict in medical opinion between Dr. Rodriguez and
Dr. Schwarzman concerning whether appellant had any employment-related erectile dysfunction.
On October 20, 2006 the Office referred appellant to Dr. Barry J. Snyder, a Board-certified
orthopedic surgeon, for an impartial medical examination to resolve the conflict concerning his
right leg impairment. On October 31, 2006 the Office referred appellant to Dr. Frank L. D’Elia,
a Board-certified urologist, for an impartial medical examination to resolve the medical conflict
concerning any work-related erectile dysfunction.
In a December 4, 2006 report, Dr. D’Elia noted appellant’s history, beginning in 2001, of
gradual difficulty attaining and sustaining erections. He explained that he had reviewed the
reports of Dr. Schwarzman and Dr. Rodriguez. On physical examination, Dr. D’Elia noted
marked atrophy of the right thigh and testicle, with decreased sensation of the anterior right
thigh. However, he found that the penis, left thigh and scrotum were normal. Dr. D’Elia
explained that his physical examination and review of the diagnostic reports did not reveal
evidence of any nerve injury at the S2-4 levels, which were the relevant nerve levels. He noted
that appellant had a history of low serum testosterone, elevated cholesterol and lipids, smoking
and grossly abnormal atrophic testicles, all of which contributed to his erectile dysfunction, if
indeed he had the condition. Dr. D’Elia also explained that neurologic impotence secondary to
disc disease is generally a sudden phenomenon. He concluded that the evidence did not support
that appellant’s erectile dysfunction was caused by his work injury.
In a March 2, 2007 report, Dr. Snyder noted examining appellant on November 21, 2006.
On physical examination, he noted that appellant’s right thigh measured three and a half
centimeters smaller than his left thigh and his right calf measured five and a half centimeters
smaller than his left calf. Dr. Snyder diagnosed multilevel degenerative disc disease with L5-S1

4

disc displacement and possible radiculopathy, possible sciatic neuropathy and resolved right
hamstring strain. He noted that appellant’s abnormal physical examination, which revealed
absence of sensation in the right Achilles’ reflex and marked atrophy in the right lower
extremity, seemed likely related to his 1999 work injury and resulting S1 radiculopathy.
Dr. Snyder advised that appellant had reached maximum medical improvement and had a
combined total of 38 percent whole person impairment. He arrived at this percentage by finding
that, under the A.M.A., Guides, appellant had 7 percent whole person impairment for weakness
and loss of range of motion of the right knee, 4 percent impairment of the whole person for
sensory deficit and weakness of the S1 nerve root and 5 percent impairment of the whole person
for loss of plantar flexion of the right ankle and toes, that combined to equal 15 percent whole
person impairment. Dr. Snyder combined this with seven percent impairment of the whole
person for degenerative changes to an intervertebral disc and one percent impairment for the
severity of herniation. He also combined 10 percent whole person impairment for leg atrophy,
5 percent for the right thigh and 5 percent for the right lower leg. Dr. Snyder then combined
11 percent whole person impairment for loss of lumbar spine ranges of motion, to total
38 percent whole person impairment. He stated that appellant’s right knee arthroscopic surgery
resulted in no residual impairment.
On March 23, 2007 the Office medical adviser reviewed the record, including
Dr. Snyder’s impairment rating. He noted that the accepted conditions included unspecified
right knee and leg sprains and displacement of lumbar intervertebral disc without myelopathy.
The medical adviser explained that valid impairment deficits included atrophy of the right thigh
and calf, right ankle flexion weakness, right S1 sensory deficit and right knee partial medial
meniscectomy. He found that the largest available impairment rating was 24 percent impairment
of the right lower extremity based on atrophy of the right thigh and calf, for which he applied the
measurements obtained by Dr. Snyder and Dr. Rodriguez. Because the atrophy impairment
could not be combined with other impairment ratings pursuant to Table 17-2 on page 526 of the
A.M.A., Guides,12 the medical adviser concluded that the atrophy impairment, being the largest
value, was the most appropriate impairment rating. He concluded that appellant did not have
more than the 28 percent impairment, for which he previously received a schedule award. With
regard to erectile dysfunction, the medical adviser concurred with Dr. Delia and
Dr. Schwartzman that his erectile dysfunction was not causally related to appellant’s accepted
conditions and therefore did not warrant a schedule award for impairment of the penis. He
advised that appellant reached maximum medical improvement on or about December 31, 1999.
By decision dated July 17, 2007, the Office denied appellant’s claim for an increased
schedule award and for erectile dysfunction.
LEGAL PRECEDENT -- ISSUE 1
The Board notes that, before applying the A.M.A, Guides, the Office must determine
whether the claimed impairment of a scheduled member is causally related to the accepted work
injury.13 Where an employee claims that, a condition not accepted or approved by the Office
12

Id. at 526, Table 17-2.

13

Michael S. Mina, 57 ECAB 379 (2006).

5

was due to an employment injury, he or she bears the burden of proof to establish that the
condition is causally related to the employment injury.14
Section 8123(a) of the Federal Employees’ Compensation Act provides that if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.15 When the case is referred to an impartial medical specialist for the purpose of
resolving a conflict in medical evidence, the opinion of such specialist will be given special
weight when based on a proper factual and medical background and sufficiently well rationalized
on the issue presented.16
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof in establishing that he
developed erectile dysfunction related to his June 9, 1999 injury. The Office accepted
appellant’s claim for right hamstring tear, right medial meniscus tear and L5-S1 herniated disc.
However, appellant did not initially claim erectile dysfunction as related to his employment
injury. As noted, to establish a claim for injury in the performance of duty, an appellant must
submit rationalized medical evidence explaining the causal relationship between the diagnosed
condition and the claimed employment injury.
The Office found a conflict in the medical evidence concerning whether appellant had an
employment-related erectile dysfunction. The conflict was found between Dr. Rodriguez, for
appellant, who opined that his erectile dysfunction was work related and caused permanent
impairment of the penis. Dr. Schwarzman, for the Office, concluded that appellant’s erectile
dysfunction was not work related. To resolve the conflict, the Office referred appellant to
Dr. D’Elia for an impartial medical examination.
Dr. D’Elia examined appellant and prepared a well-rationalized report on
December 4, 2006. After conducting a thorough physical examination, he found no evidence
that appellant’s erectile dysfunction was caused by nerve damage from appellant’s June 9, 1999
injury. Dr. D’Elia explained that the medical evidence provided no support for nerve damage at
the S2-4 levels of appellant’s spine, where the implicated nerves for achieving and sustaining an
erection are located. He advised that neurologic impotence due to disc disease usually came
about rather suddenly but noted that appellant asserted that his impotence occurred gradually.
Dr. D’Elia also noted a number of nonwork-related causes for appellant’s condition, specifically
his history of smoking, elevated cholesterol and lipids, low serum testosterone and atrophic
testicles. He concluded that appellant’s erectile dysfunction was not caused by any nerve
damage from his June 9, 1999 employment injury. Dr. D’Elia’s report is reasoned and explains
his conclusion clearly; specifically, appellant’s erectile dysfunction was not caused by nerve
damage resulting from his June 9, 1999 injury because the implicated nerves were undamaged.
14

Jaja K. Asaramo, 55 ECAB 200 (2004).

15

5 U.S.C. § 8123(a); see Elsie L. Price, 54 ECAB 734 (2003); Raymond J. Brown, 52 ECAB 192 (2001).

16

See Bernadine P. Taylor, 54 ECAB 342 (2003); Anna M. Delaney, 53 ECAB 384 (2002).

6

Because he is an impartial medical examiner who presented a rationalized medical opinion and
resolved a conflict in the evidence, his report is entitled to special weight and establishes that
appellant does not have erectile dysfunction caused by his employment injury.
Accordingly, the Board finds that the medical evidence, as represented by Dr. D’Elia’s
December 4, 2006 report, does not support that appellant’s erectile dysfunction was causally
related to his June 9, 1999 employment injury.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of the Act17 and its implementing regulations18 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, the Act does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.19
ANALYSIS -- ISSUE 2
The Office found a conflict in the medical evidence between Dr. Rodriguez and
Drs. Valentino concerning the degree of appellant’s work-related right leg impairment.
Dr. Rodriguez concluded that appellant had 52 percent permanent impairment of the right leg.
Dr. Valentino determined that appellant had 17 percent impairment of the right leg. However,
the Board finds that the impairment rating of Dr. Rodriguez is of diminished probative value as
he did not properly apply the A.M.A., Guides. Therefore, no conflict in medical opinion arose in
this case. Contrary to Table 17-2 of the A.M.A., Guides,20 Dr. Rodriguez combined impairments
for arthritis strength loss and diagnosed based impairment estimates. The impact of this was to
artificially inflate the impairment rating provided. Because Dr. Rodriguez’s report did not
properly follow the A.M.A., Guides his rating is of diminished probative value and insufficient
to create a medical conflict.21
Dr. Valentino, however, properly applied the A.M.A., Guides in concluding that
appellant had 17 percent impairment of the right lower extremity. He explained that appellant
had full and normal range of motion of the leg and a normal hamstring examination.
Dr. Valentino found that appellant had weakness of the ankle plantar flexors graded as four out
17

5 U.S.C. § 8107.

18

20 C.F.R. § 10.404 (1999).

19

See id.

20

A.M.A., Guides, 526, Table 17-2.

21

Although Dr. Snyder is not an impartial medical examiner, his report may be considered for its own intrinsic
value. See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

7

of five. Under Table 17-8, Grade 4 impairment for muscle weakness of the ankle for plantar
flexion represents 17 percent impairment of the leg.22 He found no other basis on which to
attribute permanent impairment. This impairment rating conforms to the A.M.A., Guides and
Table 17.2.
Moreover, the Board notes that Dr. Snyder’s report does not establish any greater
impairment as he improperly characterized appellant’s impairment in terms of whole person
rather than lower extremity impairment.23 The Board notes that this is inconsistent with the Act
and Board precedent which do not provide for whole person impairments.24 Dr. Snyder rated
atrophy in terms of whole person impairment instead of the right leg. He also included an
11 percent whole person impairment based on loss of lumbar range of motion. No schedule
award is payable for permanent loss of, or loss of use of, anatomical members or functions or
organ of the body not specified in the Act or in the implementing regulations.25 As neither the
Act nor the regulations provide for the payment of a schedule award for the permanent loss of
use of the back, no claimant is entitled to such an award.26 The Board therefore finds that
Dr. Snyder provided no basis on which to establish any greater impairment than that found by
Dr. Valentino.
Accordingly, as Dr. Valentino is the only physician whose opinion on permanent
impairment properly applies A.M.A., Guides, his report constitutes the weight of the medical
evidence and establishes that appellant has 17 percent permanent impairment of the right leg.
Accordingly, the Board finds that appellant has not established that he has more than 28 percent
impairment of the right lower extremity, for which he received a schedule award.
CONCLUSION
The Board finds that appellant has not established that his erectile dysfunction was
causally related to his June 9, 1999 employment injury or that he had more than 28 percent
impairment of the right lower extremity, for which he received a schedule award.

22

A.M.A., Guides 532, Table 17-8; see Table 17-7 at 531 (sets forth criteria for grades).

23

Furthermore, Dr. Snyder’s report did not address why impairment for atrophy would be combined with other
impairments, such as loss of strength and lost range of motion, in view of Table 17-2 of the A.M.A., Guides which
provides that such impairments should not be combined. See A.M.A., Guides 526.
24

Marilyn S. Freeland, 57 ECAB 607 (2006).

25

Anna V. Burke, 57 ECAB 521 (2006).

26

George E. Williams, 44 ECAB 530 (1993).

8

ORDER
IT IS HEREBY ORDERED THAT the July 17, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

